It seems to me the right is fixed to have the issues of fact in this case tried to a jury. See section 19, article 2, of the Constitution, and statutory provision is section 350, O. S. 1931, 12 Okla. St. Ann. § 556. The statutory provision does not include nor in any sense imply an exception by which some actions for the recovery of money may be or become nonjury cases on account of the character of part of the defense interposed, therefore the majority opinion is not justified. When issues of fact arise in any action for the recovery of money, it is specifically required by the above statute that such issues be tried by a jury unless a jury trial is waived. Here the defendants not only did not waive a jury, but demanded a jury, which was denied. I think the majority opinion contrary to our many determinations in such actions heretofore, and that we should here follow the plain provisions of the statute.